OpiNioN by
MR. Justice Sterrett:
If it were not for the ruling complained of in the fifth specification of error, this judgment should be affirmed.
Counsel for plaintiff below, on cross-examination of defendants’ witness, put a question calculated to elicit the fact that the arbitrators in this case awarded in favor of his client. This was objected to, but the witness answered, saying: “At the time of this conversation Ross had won this suit before the arbitrators.” The learned judge then refused the request of defendants’ counsel to strike out the question and answer as improper and irrelevant; and thereupon exception was taken.
This may appear to be a trivial matter on which to reverse an otherwise sustainable judgment; but if we adhere to the ruling in Shaeffer v. Kreitzer, 6 Binn. 430, and Humphreys v. Kelly, 4 Rawle, 305, we must hold it was error. In the latter case the court below under exception permitted plaintiff to read part of the docket entries, which showed that the defendant below had appealed from the award of arbitrators. In the opinion, reversing the judgment, this court said: “It is, beside, impossible nob to see that the drift of the evidence was to give the plaintiff the benefit of whatever impression might be made on the minds of *459tbe jurors by tbe fact that tbe cause bad once been determined in bis favor by judges of tbe parties’ own cboosing. This may have been a substantial injury and defendant ought not to have been exposed to tbe danger of it.”
This reasoning is equally applicable to tbe present case; and for tbe error (into which the court was doubtless inadvertently led) tbe judgment must be reversed.
It is unnecessary to specially notice tbe remaining specifications, further than to say that there is no error in either of them .that would warrant a reversal of the judgment. The case depended mainly on questions of fact which were exclusively for the jury.
Judgment reversed and a venire facias de novo awarded.